                Case 3:20-cv-01906-BR     Document 4   Filed 11/13/20        Page 1 of 2




     Steven A. Kraemer, OSB No. 882476
     E-mail: skraemer@cisoregon.org
     David C. Lewis, OSB No. 953348
     E-mail: dlewis@cisoregon.org
     Lauren E. Nweze, OSB No. 145218
     E-mail: lnweze@cisoregon.org
     KRAEMER & LEWIS
     P.O. Box 1469
     Lake Oswego, OR 97035
     Telephone: (503)763-3875
     Facsimile: (503) 763-3901

     Of Attorneys for Defendants Columbia County
     Sheriff’s Office and Columbia County




                               IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION

     DOUGLAS DWAYNE NELSON, an
     individual,                                   No. 3:20-cv-01906-BR

                  Plaintiff,                       DECLARATION OF LAUREN E.
                                                   NWEZE IN SUPPORT OF
           v.                                      DEFENDANTS COLUMBIA COUNTY
                                                   SHERIFF’S OFFICE AND COLUMBIA
     COLUMBIA COUNTY SHERIFF’S                     COUNTY’S JOINDER IN NOTICE OF
     OFFICE, a department of Columbia County,      REMOVAL OF ACTION
     COLUMBIA COUNTY, a political
     subdivision of the state of Oregon, CORRECT
     CARE SOLUTIONS, LLC, a Tennessee
     corporation, MDX-MDL HOLDINGS, LLC,
     dba TRIDENTCARE AND SCHRYVER
     MEDICAL, Maryland corporations, and
     ELLIOTT JAY WAGNER, M.D., an
     individual,

                  Defendants.


Page 1 -   DECLARATION OF LAUREN E. NWEZE                             KRAEMER & LEWIS
                                                                        Not a Partnership
           IN SUPPORT OF DEFENDANTS                      Employees of CIS (Citycounty Insurance Services)
           COLUMBIA COUNTY SHERIFF’S                                      P.O. Box 1469
                                                                     Lake Oswego, OR 97035
           OFFICE AND COLUMBIA COUNTY’S                             Telephone: (503) 763-3875
           JOINDER IN NOTICE OF REMOVAL OF                          Facsimile: (503) 763-3901

           ACTION
                 Case 3:20-cv-01906-BR        Document 4        Filed 11/13/20        Page 2 of 2




            I, Lauren E. Nweze, declare as follows:

            1.      I am one of the attorneys representing defendant Columbia County Sheriff’s Office

     and Columbia County in the present action. I make this Declaration upon my personal knowledge

     based upon review of the documents provided. I make this declaration in support of defendants

     Columbia County Sheriff Office and Columbia County’s Joinder in Notice of Removal of Action.

            2.      A true and correct copy of the Complaint filed by plaintiff on October 12, 2020, in

     Columbia County Circuit Court as Douglas Dwayne Nelson v. Columbia County Sheriff’s Office, et

     al, Case No. 20CV35094, is attached hereto as Exhibit 1.

            3.      A true and correct copy of the Amended Complaint was filed by plaintiff on October

     21, 2020, in Columbia County Circuit Court as Douglas Dwayne Nelson v. Columbia County

     Sheriff’s Office, et al, Case No. 20CV35094, is attached hereto as Exhibit 2.

            4.      On October 28, 2020, defendants Columbia County Sheriff’s Office and Columbia

     County received via process server a copy of the Complaint and Summons. A true copy of all

     process, pleadings and orders that have been served on defendants Columbia County Sheriff’s

     Office and Columbia County are attached hereto as Exhibit 3.

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

     and correct.

            Respectfully submitted this 13th day of November 2020.

                                                           KRAEMER & LEWIS


                                                   By:     s/ Lauren E. Nweze
                                                           Steven A. Kraemer, OSB No. 882476
                                                           Lauren E. Nweze, OSB No. 145218
                                                           Of Attorneys for Defendants Columbia
                                                           County Sheriff’s Office and Columbia
                                                           County




Page 2 -   DECLARATION OF LAUREN E. NWEZE                                      KRAEMER & LEWIS
                                                                                 Not a Partnership
           IN SUPPORT OF DEFENDANTS                               Employees of CIS (Citycounty Insurance Services)
           COLUMBIA COUNTY SHERIFF’S                                               P.O. Box 1469
                                                                              Lake Oswego, OR 97035
           OFFICE AND COLUMBIA COUNTY’S                                      Telephone: (503) 763-3875
           JOINDER IN NOTICE OF REMOVAL OF                                   Facsimile: (503) 763-3901

           ACTION
